Dismissed and Memorandum Opinion filed December 11, 2008







 
Dismissed
and Memorandum Opinion filed December 11, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00818-CR
____________
 
TERRY MARK MANGUM,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
239th District Court
Brazoria County, Texas
Trial Court Cause No.
54,426
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this Court has not issued an opinion, we grant
appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 11, 2008.
Panel consists of Justices Yates,
Guzman, and Sullivan.
Do not publish C Tex.
R. App. P. 47.2(b).